PER CURIAM.
Darrin Lavine, as trustee of the DCM revocable trust, and David C. Mangham appeal the final judgment of foreclosure entered by the trial court in favor of JPMorgan Chase Bank. We affirm on all issues except those related to Lavine, as trustee of the DCM revocable trust.
Lavine signed the notice of appeal, indicating he was appearing pro se on behalf of the trust. However, since Lavine is not an attorney, he cannot represent the trust because doing so constitutes the unauthorized practice of law. See EHQF Tr. v. S & A Cap. Partners, Inc., 947 So.2d 606, 606 (Fla. 4th DCA 2007). Accordingly, as to Lavine, as Trustee of the DCM Revocable Trust, the appeal is dismissed. M. at 606-07.
AFFIRMED, as to David C. Mangham; and DISMISSED, as to Darrin Lavine, Trustee of DCM Revocable Trust.
PALMER, TORPY and BERGER, JJ., concur.